Per curiam.
This is a petition for writ of mandamus filed as an original action in this court. The respondents named in the petition are a superior court judge and the official court reporter of the Alcovy Judicial Circuit. Petitioner prays that the court reporter be ordered to enter into an agreement as to petitioner’s share of the costs of transcribing the testimony in petitioner’s criminal trial. Petitioner also prays that the judge be ordered to grant an extension of time for the filing of such transcript.
As for the official court reporter, jurisdiction in the first instance lies with the superior court judge, not this court. As for the judge, jurisdiction in the first instance lies in the superior court. See Brown v. Johnson, 251 Ga. 436 (1983).

Petition for writ dismissed.


All the Justices concur.